DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In particular the limitation of “a protector configured to cover the protector” appears to refer to itself.  It is unclear how the protector is configured to cover itself.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0176645 (“Lee”) in view of U.S. Patent Pub. 2010/0320877 (“Onitsuka”).
Claim 1
Lee discloses an actuator device, comprising: an actuator comprising a plurality of piezoelectric elements arranged in a first direction and a plurality of first contacts respectively drawn from the plurality of piezoelectric elements and arranged in the first direction (Fig. 9, piezoelectric element 120); a protector configured to cover the protector (protector 130); a  of first through electrodes respectively provided in a plurality of first through holes formed in the protector (Figs. 5 and 6, electrodes 154), the plurality of first through electrodes being configured to respectively bring the plurality of first contacts and the plurality of first connection terminals into conduction with each other (Figs. 5 and 10), wherein a distance between two of the plurality of first through electrodes which respectively correspond to particular two of the plurality of piezoelectric elements, which are nearest to each other in the first direction among the plurality of piezoelectric elements, is greater than a distance in the first direction between the particular two of the plurality of piezoelectric elements (Fig. 4), wherein each of the plurality of piezoelectric elements comprises a piezoelectric layer, a first electrode, and a second electrode, and the piezoelectric layer is interposed between the first electrode and the second electrode in a thickness direction of the piezoelectric layer (Fig. 6, paragraph [0087], elements 123, 125, and 127), - 39 -wherein a plurality of the first electrodes of the plurality of piezoelectric elements are separated from each other, and a plurality of the second electrodes of the plurality of piezoelectric elements conduct with each other so as to form a common electrode, wherein each of the plurality of first contacts is connected to a corresponding one of the plurality of the first electrodes of the plurality of piezoelectric elements (Fig. 6), (Fig. 7, paragraph [0056]).
Lee discloses a first connection (Fig. 7) but does not appear to explicitly disclose wherein the actuator comprises at least one second contact connected to the common electrode, wherein the actuator device further comprises: at least one second connection terminal disposed on the surface of the protector, which surface is located on the opposite side of the protector from the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate at least one second contact connected to the common electrode, such that at least one second connection terminal disposed on the surface of the protector, which surface is located on the opposite side of the protector from the actuator; and at least one second through electrode provided in at least one second through hole formed in the protector, the at least one second through electrode being configured to bring the at least one second contact and the at least one second connection terminal into conduction with each other and wherein a diameter of each of the plurality of first through holes formed in the protector is equal to a diameter of each of the at least one second through hole formed in the protector, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the connection terminal for the purpose of providing a backup connection terminal to reduce device failure.

Claim 4
Lee discloses the actuator device according to claim 1, wherein the actuator comprises a plurality of second contacts as the at least one second contact, wherein a plurality of second connection terminals as the at least one second connection terminal are provided on the protector, and wherein a plurality of second through electrodes as the at least one second through 

Claim 5
Lee discloses the actuator device according to claim 1, wherein the plurality of piezoelectric elements form two piezoelectric element rows arranged side by side in a second direction that is parallel with a plane on which the plurality of piezoelectric elements are arranged and that is orthogonal to the first direction, wherein a plurality of piezoelectric elements in each of the two piezoelectric element rows are arranged in the first direction, wherein the plurality of first contacts are drawn outward in the second direction from the - 41 -plurality of piezoelectric elements arranged in the two piezoelectric element rows, and wherein the plurality of first through electrodes conductive with the plurality of first contacts are provided outside a portion of the protector which is located between the two piezoelectric elements rows in the second direction (Figs. 5 and 10).  

Claim 6
Lee discloses the actuator device according to claim 1, wherein the protector and the actuator are joined to each other with conductive adhesive containing a conductive particle (paragraph [0062], solder ball).  

Claim 8
Lee discloses the actuator device according to claim 1, wherein the plurality of first contacts are respectively disposed right below the plurality of the first through holes (Fig. 7).  

Claim 14
Lee discloses the actuator device according to claim 1.
Lee discloses a taper away from the actuator (Fig. 7) but does not appear to explicitly disclose wherein each of the plurality of first through holes formed in the protector tapers down toward the actuator.
	Onitsuka discloses multiple shape configurations of the core of the through hole including a taper down toward the actuator (paragraph [0292], Fig. 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein each of the plurality of first through holes formed in the protector tapers down toward the actuator, as disclosed by Onitsuka, into the device of Lee, for the purpose of providing an outlet for excessive pressure due to thermal expansion (Onitsuka, paragraph [0294]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853